Title: From George Washington to John Gill, 4 May 1795
From: Washington, George
To: Gill, John


          
            Sir,
            Philadelphia 4th May 1795
          
          In every transaction of life I believe it will be found that candor and plain dealing (independent of the rectitude of the measure) is the best policy. Proceeding on this ground, I will frankly own, that the reason why I requested other security than the land, and your own bond for the performance of ⟨the⟩ Contract, which you ⟨were⟩ inclined to enter into, for my small tract on Difficult run, arose from an express⟨ion⟩ which fell from you at Mount Vernon (according to my understanding of it)— viz.— that you did not want the land with a View to improve it.
          Hence, no advantages seeming to be contemplated from the mill Seats, or meadow grounds, (which in my estimation compose the most valuable part of the property) I could not conceive what the object of the purchase could be, unless to carry off the wood; the doing of which I well knew would diminish the value of the land: and of course, if there should be any failure in the personal security that I meet the ⟨land⟩ in a reduced state, would be my only resort.
          If I have ⟨mi⟩sconceived your meaning—that is—if yo⟨ur⟩

object in ⟨buying⟩ is to let the land lye dorm⟨ant⟩ for the chance of a rise ⟨in its price;⟩ or if you meant (contrary to my construction of yo⟨ur⟩ expression) to erect buildings thereon; to improve the grounds; I will, on condition that none of the wood, or coal made therefrom (both of which must be in demand at the Iron Works carry⟨ing⟩ on at the great falls) is removed from of[f] the la⟨nd⟩ until the principal sum of two thousand pounds is paid; and moreover that ⟨as⟩ part thereof shall be left standing for the support of ⟨the⟩ premises until payment ⟨as⟩ above, when you will be possessed of the fee Simple, & a legal right to do what you please with the land, and every thing appertaining thereto. I say, on these conditions I am still willing to let you have the land on the terms specified in my letter of the 26th ulto without deviation (on the score of boundary) which ⟨can⟩ affect the case very little, except ⟨waving⟩ the collateral security there ⟨requir⟩ed, and fixing it on ⟨the Land and your own⟩ bond.
          ⟨I⟩ pray you to be convinced that ⟨I do not mean to impute to you any unfair, or dishonorable, intention⟩ in this business; from the caution by which I have been go⟨verned. I⟩ consider the proposed bargain ⟨as an ab⟩solute alienation of the property, ⟨not⟩withstanding it has the appearance of ⟨a lease or free⟩hold ⟨estate⟩ only, for the term of ⟨ten yea⟩rs; because, at any period within that ⟨term⟩, I may be compelled upon payment ⟨of the⟩ principal sum of two thousand pounds, ⟨to⟩ transfer the legal title. But as misfortune in trade, or untow⟨ard⟩ accidents may render your bond of little worth, and my sole resort would in that case be the recovery of the land; it behoves me to ⟨pro⟩vide that this shall ⟨not⟩ during the ten years, be in a worse state than when I parted with it. this is the principle upon which I have acted. I am Sir Yr very H⟨ble⟩ Servt
          
            Go: Washington
          
        